 210DECISIONS OF NATIONAL LABOR RELATIONS BOARDStar Publishing Company, Publisher of"The NilesDaily Star"andPrinting Pressmen'sUnion No.151, International Printing Pressmen and Assist-ants'Union of North America,AFL-CIO. Case7-CA-7663December14, 1970DECISION AND ORDERBy CHAIRMAN MILLER AND MEMBERSFANNINGAND BROWNOn April 10, 1970, Trial Examiner Louis Libbinissued his Decision in the above-entitled case, findingthat the Respondent had engaged in certain unfairlabor practices and recommending that it cease anddesist therefrom, and take certain affirmative action,as set forth in the attached Trial Examiner's Decision.He also found that the Respondent had not commit-tedotherunfair labor practices alleged in thecomplaint, and recommended that those allegationsbe dismissed. The General Counsel and the Respon-dent filed exceptions to the Trial Examiner's Decisionand supporting briefs, and the Respondent filed ananswering brief. The Respondent also filed (1) amotion to dismiss exceptions of the General Counseland to strike his supporting brief on the ground thatthey do not comply with Section 102.46(b) and (c) oftheNational Labor Relations Board's Rules andRegulations, Series 8, as amended, to which theGeneral Counsel filed an opposition; and (2) a requestfor oral argument.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connection with this case to a three-memberpanel.The motion and request by the Respondent arehereby denied, as the General Counsel's exceptionsand brief are in substantial compliance with theforegoing provisions of the Board's Rules andRegulations, and the record, including the exceptionsand briefs, adequately presents the issues and conten-tions of the parties.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision and the entire record in this case,including the exceptions and brief, and hereby adoptsthe findings, conclusions, and recommendations ofthe Trial Examiner only to the extent that they areconsistent with its Decision herein.We find, contrary to the Trial Examiner, thatRespondent was discriminatorily motivated in select-ing Kramer for termination.The record shows that Kramer was the mostoutspoken and chief union protagonist in Respon-dent's editorial department. He was the one whocontacted the Union initially, testified for the Unionat representation hearings, and served as a unionobserver at the election.With the election won andthe Union certified on September 19, 1969, Kramerfilled the post of chief negotiator in subsequentcontract negotiations with the Respondent. Thesenegotiations began during the latter part of Octoberand continued into November. Five weekly meetingswere held. Following the last meeting on Friday,November 28, Kramer was laid off summarily onorders from Executive Director Victor Spaniolo and,contrary to past practice, without notice to orconsultationwithManaging EditorHendricks,Kramer's immediate superior, who released him. Thelayoff or termination of Kramer was accomplished inthe following manner: Early in the afternoon ofNovember 28 Hendricks was called into Spaniolo'soffice and was told by Spaniolo that there was to beno discussion or debate as to what Spaniolo was aboutto say. Spaniolo then read from a slip of paper thatKramer was being laid off because the Companycould not afford the luxury of an education reporter.Late that afternoon Kramer was called into Hen-dricks' office and was told that he was being laid offimmediately for economic reasons. He was given 2weeks' pay in lieu of notice. Kramer cleaned out hisdesk, as directed by Hendricks, and went home.Hendricks testified that prior to the Septemberelection he had had a conversation with Respondent'spublisher, Lawrence J. Plym, during the course ofwhich the latter said "he was aware that Kramer wasthe organizer of the Union," that Hendricks shouldnot be afraid to discharge Kramer if Hendricks feltthere was cause to do so, and that Hendricks shouldnot "be afraid of an unfair labor practice charge." In asubsequent conversation with Plym, at which GeneralManager Backer and Respondent's attorney, MurrayCampbell,were present, Plym said, according toHendricks, that "we should not be afraid to commitan unfair labor practice, if we felt we were going tolose the election." Plym suggested that committingunfair labor practices would stall the election and saidthat he would agree with that course of conduct if itappeared that Respondent was going to lose theelection. Plym gave as an example of a successfulantiunion campaign the Kawneer Company plant inKentucky where management had deliberately com-mitted unfair labor practices and stalled an electionfor 10 years. Although the Company ultimatelyadmitted that it had been wrong, its punishmentamounted to no more than "getting their handsslapped."The above testimony of Hendricks has not been187 NLRB No. 27 STAR PUBLISHING CO.211denied by Plym or other persons present at the secondconversation and stands uncontradicted on thisrecord.We cannot agree with the Trial Examiner thattestimony of this nature is not entitled to substantialweight in determining whether Respondent wasdiscriminatorilymotivated when it summarily re-leased the Union's chief negotiator after five unsuc-cessful bargaining meetings. The fact that Hendricksdid not know the legal definition of an unfair laborpractice does not detract from Plym's use of that term.Certainly,Respondent's publisher would be in aposition to know that discharging an employee forunion activity was an unfair labor practice. Nor doesthe fact that no specific unfair labor practice wasmentioned by Plym derogate from his explicitagreement to a violation of this statute by companyofficials if it would prevent the Union from winningan election. In our opinion, such evidence is relevantand persuasive in assessing Respondent's motivationin Spaniolo's direction to Hendricks to terminateKramer.Respondent contends that economic necessityrequired the layoff of Kramer. It appears thatRespondent had suffered a loss of 13 percent of itssubscribers during the month of July 1969, as a resultof a price increase. The reduction in circulationcontinued at a lower rate for the next 5 months andRespondent's income dropped drastically. We neednot and do not decide whether economic necessityrequired the layoff of an editorial departmentemployee on November 28. In view of the evidence setforth above, the fact that Kramer was senior to threeother employees in that department, the uncontro-verted testimony that he was capable of and, in fact,did general assignment work as well as educationalreporting, the fact that, even though the dismissal wasallegedly economically motivated, Kramer was givenseverance pay instead of notice, the formality andsummary nature of his dismissal, and Respondent'sexpressed hostility to union organization, we find thatKramer was selected for layoff discriminatorilybecause of his efforts on behalf of the Union. TheRespondent thereby violated Section 8(a)(3) and (1)of the Act.As for the 8(a)(5) violation found by the TrialExaminer, an employer is, of course, generallyproscribed from unilaterally changing wages andworking conditions. Thus, as the Supreme Courtindicated inN.L.R.B. v. Katz,369 U.S. 736, anemployer's unilateral change in conditions of employ-ment "is a circumvention of the duty to negotiatewhich frustrates the objectives affecting 8(a)(5) muchas does a flat refusal." On the other hand, it is also1Fibreboard Paper Products Corporation v. N.L.R.B.,379 U.S. 203(concurring opinion).clear that "not . .every managerial decision whichnecessarily terminates an individual's employment issubject to the duty to bargain."' This case essentiallyinvolves the discharge of a single employee, which wehave found to be a violation of Section 8(a)(3). As tohim, the remedy would be the same regardless ofwhether the Board additionally found a violation ofSection 8(a)(5).Whether the reassignment of theduties of this one employee rises to the status of a"reorganization," as the Trial Examiner found, is aclose question 2 which our Order herein, that Kramerbe reinstated to the performance of all his prior duties,renders largelymoot. In all the circumstances,therefore, the Board does not adopt the 8(a)(5) findingof the Trial Examiner.CONCLUSIONS OF LAW1.The Respondent is an employer within themeaning of Section 2(2) of the Act, and is engaged incommerce within the meaning of Section 2(6) and (7)of the Act.2.By discharging Robert H. Kramer because ofhis union activities the Respondent has discouragedmembership in the Union in violation of Section8(a)(3) of the Act.3.By the above conduct the Respondent hasinterfered with, restrained, and coerced employees inthe exercise of their Section 7 rights in violation ofSection 8(a)(1) of the Act.4.The aforesaid unfair labor practices are unfairlabor practices affecting commerce within the mean-ing of Section 2(6) and (7) of the Act.THE REMEDYHaving found that the Respondent has engaged incertain unfair labor practices, we shall order it tocease and desist therefrom and to take certainaffirmative action designed to effectuate the policiesof the Act.Having found that the Respondent dischargedRobert H. Kramer because he engaged in unionactivities, we shall order the Respondent to offer himimmediate and full reinstatement to his former jobwithout prejudice to his seniority or other rights orprivileges andmake him whole for any loss ofearnings he may have suffered as a result of hisunlawful discharge, by payment to him of a sum ofmoney equal to the amount he would have earnedfrom the date of his discharge to the date of an offer ofreinstatement less net earnings, if any, during suchperiod, to be computed on a quarterly basis in themanner established by the Board in F.W. WoolworthCompany,90 NLRB 289, and including interest at the2 SeeOrdont Orthodonic Laboratories,156 NLRB 49, 64-66. CompareN. L. R. B. v. Dixie Ohio Express Company,409 F.2d 10 (C.A. 6). 212DECISIONSOF NATIONALLABOR RELATIONS BOARDrate of 6 percent per annum in the manner set forth inRespondent to insure that said notices are not altered,Isis Heating & Plumbing Co.,138 NLRB 716.defaced, or covered by any other material.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board hereby orders that the Respondent,Star Publishing Company, Publisher of "The NilesDaily Star," Niles,Michigan, its officers,agents,successors,and assigns, shall:1.Cease and desist from:(a)Discouraging membership in any labor organi-zation of its employees, by discrimination in regard totheir hire, tenure, or any other terms and conditions ofemployment.(b) In any other manner interfering with, restrain-ing, or coercing its employees in the exercise of theright to self-organization, to form labor organizations,to join or assist the above-named Union, or any otherlabor organization, to bargain collectively throughrepresentatives of their own choosing,to engage inconcerted activities for the purpose of collectivebargaining or other mutual aid or protection, or torefrain from any and all such activities, except to theextent that such right may be affected by the provisoto Section 8(a)(3) of the Act.2.Take the following affirmative action which isnecessary to effectuate the purposes of the Act:(a)Offer to Robert H. Kramer immediate and fullreinstatement to his former position, without preju-dice to his seniority or other rights and privilegespreviously enjoyed.(b)Notify the above-named employee if presentlyserving in the Armed Forces of the United States ofhis right to full reinstatement upon application inaccordance with the Selective Service Act and theUniversalMilitaryTraining and Service Act, asamended, after discharge from the Armed Forces.(c) Preserve and, upon request, make available tothe Boardor its agents, for examination and copying,allpayroll records, social security payment records,timecards, personnel records and reports, and allother records necessary to analyze the amount ofbackpay due under the terms of this Order.(d) Post at its place of business in Niles, Michigan,copies of the attached notice marked "Appendix." 3Copies of said notice, on forms provided by theRegional Director for Region 7, after being dulysigned by the Respondent's representative, shall beposted by the Respondent immediately upon receiptthereof, and be maintained by it for 60 consecutivedays thereafter, in conspicuous places, including allplaces where notices to employees are customarilyposted.Reasonable steps shall be taken by the(e)Notify theRegionalDirector for Region 7, inwriting, within 10 days from the date of this Order,what steps have been taken to comply herewith.3 In the eventthatthisOrder is enforcedby a Judgment of a UnitedStatesCourt of Appeals,the words in the notice reading"POSTED BYORDER OF THE NATIONAL LABOR RELATIONSBOARD"shall bechanged to read"POSTED PURSUANT TO A JUDGMENT OF THEUNITED STATES COURT OF APPEALS ENFORCING AN ORDEROF THE NATIONAL LABOR RELATIONS BOARD."APPENDIXNOTICETo EMPLOYEESPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agencyof the United States GovernmentWE WILL NOT discourage membership in Print-ingPressmen'sUnion No. 151, InternationalPrintingPressmenand Assistants' Union of NorthAmerica, AFL-CIO, or any other labor organiza-tion of our employees, by discrimination in regardto their hire, tenure, or any other terms andconditions of employment, except as authorizedby the proviso to Section 8(a)(3) of the Act.WE WILL NOT in any other manner interferewith, restrain, or coerce our employees in theexerciseof the right to self-organization, to formlabor organizations, to join orassistthe above-named Union, or any other labor organization, tobargain collectively through representatives oftheirown choosing,toengageinconcertedactivities for the purpose of collective bargainingor other mutual aid or protection, or to refrainfrom any and all suchactivities,except to theextent that such right may be affected by theproviso to Section 8(a)(3) of the Act.WE WILL offer to Robert H. Kramer immediateand full reinstatement to his former position,without prejudice to his seniority or other rightsand privileges,discharging, if necessary, employ-ees hiredsincehis termination; and WE WILLmake up to him the pay that he lost, with 6-percentinterest.WE WILL notify the above-named employee ifpresentlyserving intheArmed Forces of theUnited States of his right to full reinstatementupon application in accordance with the SelectiveService Act and the Universal Military Trainingand Service Act, as amended, after discharge fromthe Armed Forces. STAR PUBLISHING CO213DatedBySTAR PUBLISHINGCOMPANY,PUBLISHER OF"THE NILES DAILYSTAR"(Employer)(Representative)(Title)This is an official notice and must not be defaced byanyoneThis notice must remain posted for 60 consecutivedays from the date of posting and must not be altered,defaced, or covered by any other materialAny questions concerning this notice or compliancewith its provisions may be directed to the Board'sOffice, 500 Book Building, 1249 Washington Boule-vard,Detroit,Michigan48226,Telephone313-226-3200TRIAL EXAMINER'S DECISIONSTATEMENTOF THE CASELouis LIBBIN,Trial ExaminerUpon charges filed onDecember 8, 1969,and January7,1970,by PrintingPressmen'sUnion No151, International Printing Press-men and Assistants'Union of North America,AFL-CIO,herein called the Union,theGeneral Counsel of theNational Labor Relations Board,by theRegional Directorfor Region 7 (Detroit,Michigan),issued a complaint, datedAugust 22,1969,against Star PublishingCompany,Publisher of "The Niles Daily Star,"herein called theRespondentWith respect to the unfair labor practices, thecomplaint as amended at the hearing alleges, andRespondent's answer as subsequently amended denies, thatRespondent violated Section 8(a)(1), (3), and(5) of the Actby its conduct in discharging or laying off employee RobertKramer on November 28, 1969Thiscase was tried before me at Niles, Michigan, onMarch 12, 1970 All parties appeared and were given fullopportunity to participate in said trial Thereafter,only theRespondent filed a brief,which I have fully considered Forthe reasons hereinafter indicated,Ifind that Respondentviolated only Section 8(a)(l) and(5) of the ActUpon the entire record in the case,[and from myobservation of the demeanor of the witnesses, I make thefollowingFINDINGS OF FACTITHE BUSINESS OF THE RESPONDENTThe Star Publishing Company, a Michigan corporation,is engagedin the city of Niles, Michigan, in the publicationof a daily newspaper, "The Niles Daily Star " During thecalendar year 1969, a representative period, Respondenthad a grossvolume of businessin excessof $500,000 Inaddition, Respondent also during that period subscribed toIErrors in the transcript have been noted and corrected2Unless otherwise indicated the factual findings herein are based onan interstate news service, published nationally syndicatedfeatures, and advertised nationally sold products whichbrought itrevenues exceeding$50,000 directly from outsidethe State of MichiganUpon the above admitted facts, I find, as Respondentfurther admits, that Respondent is engaged in commercewithin the meaning of Section 2(6) and (7) of the ActIITHE LABOR ORGANIZATION INVOLVEDThe complaint alleges,the answer admits, the recordshows,and I find,that the Union named in the caption is alabor organization within the meaning of Section 2(5) of theActIIITHEUNFAIRLABORPRACTICESZA Introduction, the IssuesRobert Kramer started working for Respondent in July1968 as a reporter with concentration on education andschools By September, he was given the title of educationwriter In this capacity he was responsible for covering themeetings and general news happenings of 12 schooldistricts, 2 junior colleges, and 1 county intermediate schooldistrict,and also for developing features and stones forthese areas He spent about 60 to 70 percent of his time inperforming these duties of an education writer and theremainder of his time on noneducation assignmentsWiththe people with whom he dealt, he enjoyed a reputation as aspecialist in educationIn May 1969, he and other editorial employees discussedcertain working conditions which they felt needed correc-tionAs a result of a suggestion that a union might be theanswer, Kramer contacted the president of the Consolidat-edUnion Council in Niles toinquire if a unionrepresentative would be willing to talk to the group as awhole A few days later, Robert Obenour, an Internationalrepresentative of the Charging Union, contacted Kramerand arrangements were made for a meeting of the editorialdepartment employees to be held in June at the home ofone of the employees On June 24, the Union filed with theBoard's Regional Office a representation petition for anelectionKramer testified for the Union at the subsequentrepresentation hearing and sat and consulted with theunion representative throughout the proceedingsRespon-dent's representatives were also present at this hearing OnAugust 14, 1969, the Board's Regional Director issued adecision in which he directed that an election be held in anappropriate unit of "all editorial department employees" ofRespondent with certain specified exclusionsKrameracted as the Union's observer at the election which was wonby the Union On September 19, 1969, the Union wascertified as the bargaining representative of the editorialdepartment unitThereafter, the editorial unit elected a negotiatingcommittee with Kramer as chief negotiatorA notice of theelectedofficers,withKramer'sdesignation as chiefnegotiator,was posted on the bulletin board of thenewsroom Kramer then did some research which resultedadmissions and undisputed testimony 214DECISIONSOF NATIONALLABOR RELATIONS BOARDin the drafting of the Union's first contract proposals.Contract negotiations with Respondent began in the latterpart of October and weekly sessions were held thereafter.The Union's negotiating team consisted of Kramer, twoemployee officers, and International Representative Oben-our; Respondent was represented by its Attorneys Byronand Campbell and Executive Director Spaniolo. Kramerwas the chief spokesman for the Union's negotiating team,while Byron was the chief spokesman for Respondent. OnFriday, November 28, 1969, after five bargaining sessionshad been held without final agreement having beenreached, Kramer was summarily laid off, without any priornoticeorwarning and without prior notice to orconsultation with the Union.The principal issues in this proceeding are, as thecomplaintalleges, (1) whether the layoff or employmentseveranceofKramer was discnminatonlymotivatedbecause of his union and concerted activities in violation ofSection8(a)(1) and (3) of the Act; (2) whether Respondentsubstantially altered the composition of the bargaining unitby its layoff of Kramer in violation of Section 8(a)(1) and(5) of the Act; and (3) whether Respondent's conduct inacting unilaterally, without prior notice to or bargainingwith the Union, violated Section 8(a)(1) and (5) of the Act.B.The Employment Severance of KramerOn Friday afternoon, November 28, 1969, ExecutiveDirector Spaniolo called Managing Editor Hendricks intohis office, stated that there would be no discussion ordebate on what he was about to say, and read a statementthatKramer was being laid off because "the companycould no longer afford the luxury of an EducationReporter." He also stated that this did not affect Kramer'sposition as a member of the bargaining unit and that if thejob ever opened up again Kramer would have to be offeredthat job. Hendricks agreed to inform Kramer of the layoff.Spaniolo also stated that he would have Kramer's checksmade up, one for the past week's work and one forseverancepay in lieu of any severance policy. That eveningHendricks, who was Kramer's immediate superior, calledKramer into his office and told him that he was laid off.Hendricks stated that he had been called in by Spanioloand related what Spaniolo had told him, as hereinabove setforth.Kramer asked when he was to stop work because hewas planningseveral stories. Hendricks stated that he wastold that it was effective immediately and that Kramershould clean out his desk. He further stated that Kramershould use Hendricks' name for a reference and that hewould help him in getting another job if he needed it.Kramer askedwhether this was a temporary move orwhether Hendricks believed it to be a long-range move.Hendricks replied that he did not believe that Kramerwould be called back. Hendricks gave Kramer the twochecks, one of them stating that it was 2 weeks' pay in lieuof notice .3Kramer cleaned out his desk and went home. He hasnever been recalled. Admittedly, neither Kramer nor3There is no record evidence to support the statements in Respondent'sbrief that Kramer was "given the choice of working the ensuing two weeks,Hendricks had had any prior notice or warning thatKramer's layoff was forthcoming or even contemplated.C.Respondent's DefensesRespondent contends that Kramer was laid off foreconomic reasons because the editorial department wasoverstaffed and that the position of education reporter hasnot been abolished. Respondent's counsel admitted at theinstant trial that Respondent acted unilaterally withoutprior notice to or consultation with the Union.In support of its defense, Respondent relies primarily onthe following testimony of Executive Director Spaniolo:When Spaniolo became executive director in September1969, he made a detailed study of each department ofRespondent, concluded that the editorial department andthe front officewereoverstaffed, and reported theseconclusions to Respondent's board of directors. He decidednot to fill any vacancies which might occur in the frontoffice. Thus, when the number one bookkeeper gave noticeon October 15, she was not replaced when she subsequentlyleft.The paper was losing money because of a substantialdrop in circulation due to a price increase and a newrequirement for advance monthly payments from subscri-bers, both instituted in the spring of 1969. Although surveysconducted by the National Editorial Association and theInland Daily League showed that after a price increase orradical change a paper will suffer from 11- to 15-percentdecrease in circulation the first month and within 6 monthswould come back to a 4-percent net loss, Respondent's lossdid not follow this pattern. Respondent's circulationdecreased by about 1,300 subscribers during the firstmonth, a loss of about 13 percent, and by about 1,800subscribers during the 6-month period from July 1, 1969, toJanuary 1, 1970. Respondent failed to recapture any of itscirculation and continued to lose money.In the light of this economic condition where Respon-dent's income had dropped drastically, Spaniolo concludedthat the editorial department was overstaffed. He then hadeach reporter give him their clippings and what they hadwritten at the end of each week during the period from themiddle of October to the middle of November. Thisreflected the reporters' production for that month. Basedon an examination of these clippings, it became apparent tohim that there were not many areas where he could cutdown. In the light of his past experience with other papersof comparable size which did not have an educationspecialist, "it was quite obvious that, in the light of ourincome,we could not afford to have an educationspecialist."Itwas this conclusion which prompted the layoff ofKramer. Thereafter, the educational activities which hadbeen covered by Kramer were assigned to other staffmembers who covered them in addition to their usualassignments,with some educational areas not beingcovered to the same extent as Kramer had done. Theposition of an educational specialist, held by Kramer, hasnot been filled.for which he wouldbe paid,or receiving cash for two weeks services, atthat time,in lieu of notice oflayoff." STAR PUBLISHING CO.215D.Concluding FindingsI.As to the 8(a)(3) allegationThere is no substantial dispute of the facts, as hereina-bove set forth in the testimony of Spamolo. Kramer himselfadmitted that an education writer was an "innovation" forRespondent although larger papers traditionally have it.Hendricks, who supervised the editorial department andtestified as a witness for the General Counsel,admitted thatthree other staff members were covering some educationassignments even when Kramer was employed,that hisemployees were for the most part interchangeable in thedifferent tasks and assignments,and that the three above-mentioned staff members thereafter absorbed the educa-tion assignments which Kramer had been covering.In an effort to rebut the defense of an economic need fora layoff, the General Counsel adduced testimony fromHendricks that in January 1969 he and Backer, who wasRespondent's general manager prior to Spamolo becomingexecutive director, had prepared a budget for the editorialdepartment which included raises and the hiring of a newemployee, that he knew he was operating under his budgetthrough July, and that in consultation with Backer he hireda new employee in September as sports writer and generalreporter. Needless to say, all this occurred before Spaniolobecame executive director and undertook his detailedinvestigation. Spaniolo testified that he was not familiarwith this previously prepared budget and that hisinvestigation was made without regard to it. In any event,Hendricks admitted on cross-examination that this budgethad been made up in contemplation of a payroll of 10employees in the editorial department, that from the springto thesummer of 1969 there were only nine and sometimeseightemployees in the department, and that this "verydefinitely" was one of the reasons why he never exceededhis budget. Hendricks also testified that he and Spaniolohad interviewed some reporters in contemplation of fillingan open slot and that Spaniolo had asked one of thesereporters if he would accept a job if offered. He admittedhowever that these reporters in fact were never employedby Respondent. Spaniolo explained that his interview wasfor the purpose of building up a backlog of people in casethey were needed, that their sports writer might have to gointo the service, and that they were merely talking ingeneral terms when he asked a reporter if he was preparedto take the job if offered.The strongest evidence adduced by the General Counselin support of this allegation is the testimony of Hendricks(1) that during the course of a conversation in Septemberwith Lawrence Plym, Respondent's president,concerningthe business and the upcoming union election,Plym toldHendricks that,if there was any cause to discharge Kramer,he should not be afraid to discharge him because of the factthat he might be committing an unfair labor practice; and(2) that in a second conversation prior to the election Plymstated in the presence of Hendricks, Backer, and AttorneyCampbell that they should not be afraid to commit anunfair labor practice if they felt they were going to lose theelection and gave an example of a company which stalledan election for 10 years by deliberately committing unfairlabor practices.However the force of this testimony wasblunted,and any adverseinferencesdiffused,whenHendricks admitted on cross-examination that there was nogeneral discussion of what constituted an unfair laborpractice, that he (Hendricks) did not know what constitutedan unfair labor practice,that Plym made no suggestionsthat they do anything to induce or intimidate the employeesto vote against the Union, and that it would be fair to saythat what Plym said was that, if Hendricks found any causewhich warranted Kramer's discharge during the pendencyof the election, he should not be deterred in his decision todischarge him because of the fear of committing an unfairlabor practice. The fact remains that after the Union wonthe election,to which Respondent filed no objections,Respondent proceeded to hold weekly negotiating sessionswith the Union for a collective-bargaining agreement andfive sessions had been held prior to Kramer's layoff.In viewof the General Counsel's admission at the instant trial thathewas willing to assume that Respondent was notbargaining in bad faith,Imust assume,as I do, thatRespondent bargained in good faith during the sessionswhich were held prior to Kramer's layoff.Upon consideration of all the foregoing and the entirerecord as a whole,I find that the General Counsel has notsustained his burden of proving that Kramer's employmentseverance,whether it be termed a discharge or a layoff isimmaterial,was discriminatorily motivated in violation ofSection 8(a)(1) and (3) of the Act. I will accordinglyrecommend the dismissal of this allegation.2.As to the8(aX5) allegationsThe unit for which the Union was certified by the Boardis defined in the Decision and Direction of Election and intheCertificationofRepresentativeas"alleditorialdepartment employees"with certain exclusions not hererelevant.The classification of education writer or reporter,which Kramer held, concededly falls within the unit forwhich the Union wascertified.Respondent contends, andSpaniolo testified,that that position was not abolished withKramer's layoff but that "we just don't have a person thatspecifically is doing that."He admitted that the positionwould not be reestablished "if our(financial) situation didnot improve"and that "we would continue to handle it theway we are right now." He testified that he could not say"definitely" that the position would or would not berecreated in the foreseeable future.On the day of Kramer'slayoff, Spaniolo told Hendricks that "if the job ever openedup again,he (Kramer)would have to be offered that job."That same day, in response to Kramer's query as to thelength of the layoff, Hendricks stated that he did not thinkKramer would be called back.Iam convinced and find that,with the layoff of Kramer,Respondent eliminated the position or classification ofeducation writer for the indefinite future,if not permanent-ly,and that Respondentisengaging in semantics incontending to the contrary at the instant trial and in itsbrief.However, I do not agree that by such conductRespondent substantially altered the composition of thecertified bargaining unit in violation of Section 8(a)(5) oftheAct,as the General Counsel contends and thecomplaint alleges.For, as previously noted,the certifiedunit does not recite any specific categories or classifications 216DECISIONSOF NATIONALLABOR RELATIONS BOARDas it does in the case of the exclusions; it merely covers allthe employees in the editorial department. The eliminationof the position of education writer has not changed thisdescription of the unit; it changed the number of employeescomprising the unit but not the composition of the unitwhich still consists of "all editorial department employees."Ido however find merit in the additional contention andallegation in the complaint that in acting unilaterallywithout prior notice to or consultation with the Union withwhich it was carrying on bona fide contract negotiations, asRespondent concedes it did, Respondent refused to bargainwith the Union within the meaning of Section 8(a)(5) of theAct.Thus,Respondent rearranged the education workassignmentsof the editorial department unit by taking themaway from Kramer and giving them to other staff writers tohandle in addition to their other assignments. Thisunilateral action had a substantial impact on the terms andconditions of employment in the editorial department unitbecause it resulted in the loss of Kramer's job and inincreasingthe workload of the staff writers who absorbedhis education assignments. Respondent made no showingthat its economic situation was so precarious or thatimmediate action was so urgent that it could not take thetime to notify and consult with the Union about thematter.Thus, these were matters concerning which Respondentwas statutorily obligated to bargain with the Union inadvance, and not asa fait accompli.And this is so even ifRespondent was acting in good faith and was motivatedsolely by economic reasons where, as here, the circum-stances do not excuse or justify such unilateral action.4 Forhad the Union's representative been informed of Respon-dent'splans in advance, they would have had anopportunity to bargain with Respondent about theseproposed changes before they were made. While there is noway of foretelling the ultimate result, there is always thepossibility that the Union might have been able to dissuadeRespondent from taking such immediate and drastic actionor might have proposed some alternative or compromisesolution which would have saved Kramer's job. One of thevery purposes of collectivebargainingis to provide aprocedure where there would be an opportunity for suchpossibilities to bloom into actualities. Respondent's unilat-eralaction foreclosed the Union from having such anopportunity.5 By such conduct, I find that Respondentrefused to bargain with the Union in violation of Section8(a)(5) and (1) of the Act .6IV.THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe acts of the Respondent set forth in section III, above,occurring in connection with its operations as described insection I, above, have a close, intimate, and substantialrelation to trade, traffic, and commerce among the severalStates, and tend to lead to labor disputes burdening andobstructing commerce and the free flow of commerce.CONCLUSIONS OF LAW1.At all times since September 11, 1969, the Union hasbeen the exclusive collective-bargaining representative ofall the employees in a certified appropriate unit comprisedof all editorial department employees of Respondent withcertain specified exclusions.2.By unilaterally, without prior notice to or consulta-tion with the Union with which it was engaging in contractnegotiations,rearranging work assignments in the above-stated appropriate unit, resulting in the layoff of unitemployee Robert H. Kramer on November 28, 1969, and inincreasing theworkload of some unit staff writers,Respondent engaged in and is engaging in unfair laborpractices within the meaning of Section 8(a)(5) and (1) ofthe Act.3.The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Section2(6) and (7) of the Act.4.By eliminating the position of education writer,Respondent did not substantially alter the certifiedbargaining unit set forth above and therefore did notengage in any unfair labor practices within the meaning ofSection 8(axl) and (5) of the Act.5.By laying off Robert H. Kramer on November 28,1969,Respondent did not engage in any unfair laborpractices within the meaning of Section 8(a)(1) and (3) ofthe Act.V. THE REMEDYHaving found that Respondent engaged in certain unfairlabor practices, I will recommend that it cease and desisttherefrom and take certain affirmative action designed toeffectuate the policies of the Act.Having found that Respondent violated Section 8(a)(5)and (1) of the Act by its unilateral action which resulted inthe layoff of Robert H. Kramer on November 28, 1969, Ideem it necessary, in order to effectuate the policies of theAct, to order that Respondent restore thestatus quowhichexisted at the time of its unlawful unilateral action andmake amends for any pecuniary or other losses occurringuntilsaidstatusquoisrestored.? Iwillaccordinglyrecommend that Respondent offer Robert H. Kramerimmediate and full reinstatement to his former orsubstantially equivalent position, without prejudice to hisseniority or other rights and privileges, and make him wholefor any loss of earnings he may have suffered as a resultthereof, by payment of a sum of money equal to that whichhe normally would have earned as wages from the date of4N L R B v Katz,369 U S 736, 743, 747, 748denied 389 U S. 8385As the Court of Appeals for the Fourth Circuit stated,Respondent's6Thecases cited in Respondent'sbrief turnedon their own facts and"instant unilateral action in violationof its dutyto bargain has made ittherefore are inappositeimpossibleto determine what would have occurred had itmoved more7Fibreboard Paper Products Corp v. N LR.B,379 U S. 203,Overnueslowly "Overnite Transportation Co v N LR B,372 F 2d 765, 768, certTransportation, supra STAR PUBLISHING CO.217layoff to the date of Respondent's offer of reinstatement,the Board in F.W. Woolworth Company,90 NLRB 289, andlessnet earnings during such period,with backpay andIsis Plumbing&Heating Co.,138 NLRB 716.interest thereon to be computed in the manner described by[Recommended Order omitted from publication.]